405 F.2d 494
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LEVINSON'S OWL REXALL DRUGS, INC., Respondent.
No. 22259.
United States Court of Appeals Ninth Circuit.
Dec. 4, 1968.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Roy O, Hoffman, Dir., N.L.R.B., Julius Rosenbaum (argued), Glen M. Bendixsen, Washington, D.C., for appellant.
Laurence P. Corbett (argued), of Corbett & Welden, Berkeley, Cal., Carroll, Davis, Burdick & McDonough, San Francisco, Cal., for appellee.
Before MERRILL, BROWNING and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The NLRB seeks enforcement of its order entered respecting respondent as reported at 161 N.L.R.B. No. 133.


2
While the Board might well have gone the other way (as the hearing examiner did), we find substantial evidence on the record as a whole to support the Board's finding that respondent violated 8(a)(3) and (1) of the National Labor Relations Act, 29 U.S.C. 158(a)(3) and (1), by discriminatorily discharging employee Beverly Marsh to discourage union membership and activity.


3
Accordingly the Board's order is entitled to enforcement.  It is so ordered.